COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-00049-CV
 
RICHARD HATTOX           
           
           
           
           
           
APPELLANT
V.
RONNIE BLASINGAME           
           
           
           
           
        APPELLEE
----------
FROM THE 355TH DISTRICT COURT OF HOOD
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
       We
have considered "Appellant's Motion To Dismiss Appeal." It
is the court's opinion that the motion should be granted; therefore, we dismiss
the appeal. See TEX.
R. APP. P. 42.1(a)(1), 43.2(f).
       Costs of
the appeal shall be paid by the party incurring the same, for which let
execution issue.
 
          
           
           
           
           
PER CURIAM
 
PANEL A: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
DELIVERED: April 17, 2003

1. See Tex. R. App. P. 47.4.